Citation Nr: 1641638	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-20 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, rated as 30 percent disabling from February 25, 2009 to June 16, 2010, 40 percent from June 16, 2010 to February 17, 2012, and 60 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

The Veteran sought an increased rating for bilateral hearing loss in February 2009.  In a July 2009 rating decision, the RO increased his rating from 10 percent to 30 percent disabling effective April 9, 2009.  Within one year of the July 2009 rating decision, in an October 2009 rating decision, the RO granted a 30 percent rating for bilateral hearing loss effective February 25, 2009, the date the Veteran's claim for an increased rating was received by VA.  Although the Veteran did not submit a notice of disagreement within one year of the October 2009 rating decision, he did submit written statements from himself and two friends regarding the severity of his hearing loss, which were received by VA in August 2010.  He also sought an increased rating for his bilateral hearing loss.  See June 2010 Claim.  Thus, as new and material evidence was associated with the claims file within one year of the October 2009 rating decision, it did not become final.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010).  In light of this procedural history, the Veteran's claim of entitlement to an increased rating has been recharacterized as set forth on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks an increased rating for his service-connected bilateral hearing loss.  He contends, in part, that his 60 percent rating should be made effective earlier than February 17, 2012, because his VA treatment records show the same results as those of the February 2012 VA examination (upon which the 60 percent rating was based).  

The Board finds that remand is necessary to obtain additional VA medical records.  According to a February 2011 VA audiology assessment note, a comprehensive audiological assessment was performed on that date.  The record states "[a]ssessment results may be viewed in CPRS under TOOLS - AUDIOGRAM DISPLAY."  The Board notes that no audiogram results from the February 2011 VA audiology assessment are contained in the claims file.  As it appears that these results are available, but not part of the record, the Board finds that remand is necessary so that the audiogram may be obtained and associated with the record.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additionally, to the extent that the Veteran continues to obtain treatment from VA for his hearing loss disability, any outstanding VA records must be obtained.  

Moreover, the Board finds that a VA medical opinion should be obtained to address whether the February 2011 VA audiology assessment findings are consistent with the February 2012 VA examination's objective audiometric test results.  As noted above, the Veteran contends that his 60 percent rating for bilateral hearing loss should be made effective earlier than February 12, 2012 because the findings of the February 2011 VA audiology assessment performed by his treating physician were essentially the same as those of the February 2012 VA compensation and pension examination upon which this rating was based.  The Board notes that in Swain v. McDonald, the U.S. Court of Appeals for Veterans Claims held that the effective date for an increased rating for hearing loss "is predicated on when the increase in the level of hearing loss can be ascertained," not the date with the date a Maryland CNC speech discrimination test is administered.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015) (finding that an earlier effective date for an increased rating was warranted where the evidence showed that the results of private hearing tests from 2009 and 2010 with no Maryland CNC test results were determined by a medical examiner to be consistent with the June 2013 Maryland CNC tests).  In this case, the February 2011 VA audiology assessment performed by the Veteran's treating physician used the "NU 6" word list, rather than the Maryland CNC test, and the February 2012 VA examiner did not review the findings of the earlier assessment or comment on whether the February 2011 assessment was consistent with the February 2012 VA examination findings.  Thus, the Board finds that remand is in order so that this opinion may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including those concerning the Veteran's hearing loss dated July 2009 through the present.  This should specifically include the audiogram test results from February 2011, as noted in the VA audiology assessment note of that date (stating that assessment results may be viewed in CPRS under TOOLS-AUDIOGRAM DISPLAY).

2.  Ask the Veteran to identify any private medical care providers who treated him for his bilateral hearing loss.  After securing any necessary authorization, obtain records from any identified providers.

3.  After completing the above development, obtain a VA medical opinion addressing whether the February 2011 audiogram assessment results are consistent with the February 2012 VA examination results (in which the Maryland CNC test was conducted).  An examination is not required unless the examiner deems it necessary.

The requested medical opinion should be based on a review of the claims file and must include a complete rationale for all opinions expressed.  If the examiner determines that the requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so. 

4.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


